EXHIBIT 10.4
 
LOCK-UP AGREEMENT


This Lock-Up Agreement ("Agreement") is made as of the date set forth below by
the undersigned ("Holder") in connection with such Holder’s ownership of shares
of Common Stock, $0.005 par value (“Common Stock”), of CDEX Inc., a Nevada
corporation (the "Company").


Whereas, Holder is the actual and/or beneficial owner of shares of Common Stock
of the Company;


Whereas, Holder acknowledges and understands that the Company has entered into
or will enter into a Securities Purchase Agreement dated on or about the date
hereof (“Purchase Agreement”) with certain purchaser(s) (the “Purchasers”),
pursuant to which such Purchasers will purchase convertible notes of the Company
(“Transactions”); capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Purchase Agreement; and


Whereas, Holder acknowledges and understands that, as a condition to proceeding
with the Transactions, the Purchasers have required that, and the Company has
agreed to obtain an agreement from Holder that, Holder shall limit its selling
of Common Stock during the six-month period immediately following the Closing
Date of the Transactions (“Restricted Period”) on the terms and conditions
contained herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which consideration are hereby acknowledged, Holder agrees as follows:


1.             Share Restriction.


(a)           Holder hereby agrees that during the Restricted Period, so long as
Holder is subject to the reporting requirement of Section 16 of the Securities
Act, Holder will not (1) offer, pledge, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock or (2) enter into any swap
or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise.  The foregoing sentence
shall not apply in connection with an offer made to all shareholders of the
Company in connection with any merger, consolidation or similar transaction
involving the Company.  In addition, Holder agrees that during the Restricted
Period the Holder will not make any demand for or exercise any right with
respect to the registration under the Securities Act of any shares of Common
Stock or any security convertible into or exercisable or exchangeable for Common
Stock.


(b)           In furtherance of the foregoing, Holder further agrees that (i)
the Company is authorized to place "stop orders" on its books to prevent any
transfer of shares of Common Stock or other securities of the Company held by
Holder in violation of this Agreement, and (ii) the Company and any duly
appointed transfer agent for the registration or transfer of the securities
described herein are hereby authorized to decline to make any transfer of
securities if such transfer would constitute a violation or breach of this
Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           Any subsequent issuance and/or acquisition of shares or the right
to acquire shares by or to Holder will be subject to the provisions of this
Agreement.


(d)           Notwithstanding the foregoing restrictions on transfer, Holder
may, at any time and from time to time during the Restricted Period, transfer
the Common Stock or other applicable securities (i) as bona fide gifts or
transfers by will or intestacy, (ii) to any trust for the direct or indirect
benefit of Holder or the immediate family of Holder, provided that any such
transfer shall not involve a disposition for value, (iii) to a partnership of
which the Holder is a general partner, provided that, in the case of any gift or
transfer described in clauses (i), (ii) or (iii), each donee or transferee
agrees in writing to be bound by the terms and conditions contained herein in
the same manner as such terms and conditions apply to Holder.  For purposes
hereof, "immediate family" means any relationship by blood, marriage or
adoption, not more remote than first cousin.   If the Closing of the
Transactions under the Purchase Agreement is not consummated, the Holder shall
be released from all obligations under this Agreement.  In addition, during the
Restricted Period, Holder may in the aggregate sell long up to 10% of the number
of shares of Common Stock beneficially owned (as determined in accordance with
Regulation 13D-G under the Exchange Act) by Holder as of the Closing Date. 


2.             Miscellaneous.


(a)           At any time and from time to time after the signing of this
Agreement, Holder will execute such additional instruments and take such action
as may be reasonably requested by the Purchasers to carry out the intent and
purposes of this Agreement.


(b)           This Agreement shall be governed, construed and enforced in
accordance with the laws of the State of New York without regard to conflicts of
laws principles that would result in the application of the substantive laws of
another jurisdiction, except to the extent that the securities laws of the state
in which Holder resides and federal securities laws may apply.  Any proceeding
brought to enforce this Agreement may be brought in courts sitting in New York
County, New York.


(c)           This Agreement contains the entire agreement of Holder with
respect to the subject matter hereof.  Holder hereby represents and warrants
that Holder has full power and authority to enter into this Agreement. This
Agreement shall be binding upon Holder, its legal representatives, heirs,
successors and assigns.  This Agreement may be signed and delivered by facsimile
and such facsimile signed and delivered shall be enforceable.


(d)           The Holder understands that the execution of this Agreement by
Holder is a condition to the Purchasers’ obligation to consummate the
Transactions contemplated by the Purchase Agreement.


(e)           The Purchasers are third party beneficiaries of this Agreement,
with right of enforcement.


 
[Signature Page Follows]
 
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Agreement as of the date set forth below.
 

 
HOLDER:
                     
  (Signature of Holder)
               
  (Print Name of Holder)
                     
   (Date)
               
COMPANY:
         
CDEX INC.
               
By:
     
Name:
   
Title:
 

 
 
3

--------------------------------------------------------------------------------